DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response field 17 October 2021, on an application filed 8 May 2019, which claims priority to a provisional application filed 31 January 2009.
Claims 1, 2, 4, 8 and 12-20 have been amended.
Claims 3, 5-7 and 9-11 have been canceled.
Claims 1, 2, 4, 8 and 12-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1, 2, 4, 8 and 12-20 under 35 USC 101 have been withdrawn in light of the amendments to the claims. 
The rejection of claims 1, 2, 4, 8 and 12-20 under 35 USC 112 have been upheld. Please see below for further information.
All rejections of claims 3, 5-7 and 9-11 have been withdrawn in light of the cancellation of these claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 16 of copending Application No. 16/406,483 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differ in their determination of types of diagnosis (i.e., organ failure, sepsis, or shock) and the difference in this determination merely amounts to a nonfunctional design choice.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8 and 12-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 16 recite the following limitation: grouping parameters based on a determined relatedness among parameters in each of the plurality of groups. There is nothing in the claims or the specification to indicate how the system makes a determined relatedness among parameters in each of the plurality of groups. For instance, the published specification at paragraphs 6 and 9 recite the contested limitation, but nowhere else in the claims does the system make a determined relatedness among parameters in each of the plurality of groups. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims are replete with material unsupported by the originally filed specification. Specifically, the following material is unsupported:
4, 18. 	Epinephrine, norepinephrine, mean arterial blood pressure; dopamine (Fig. 3G indicates DO, which is clearly distinct from listed dopamine and listed “D”, or why list D, DO and dopamine on same figure?);– how do the rules and scoring work? What is D, DO, N, NE or MAP?); and
8, 19. 	cardiovascular sinus rhythm, troponin levels.

The only possible support is in the figures, which don’t support all of the above in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claims 1 and 16 contain the phrase so as to in the upon determination limitation. This is an indistinct phrase, as written, it is unclear whether the remainder of the limitation is positively required by the claim.

Claims 1, 4, 8, 16, 18 and 19 contain unsupported matter, as shown above. Accordingly their metes and bounds are also unclear. 

Claim 20 recites the phrase the fixed heuristic rules. There is insufficient antecedent basis for this limitation. This phrase will be interpreted to read 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 4, 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over Martin et al. (U.S. Pre-Grant Publication 2009/0217194 A1), hereinafter Martin, further in view of Schoenberg (U.S. Patent 7,778,851 B2), hereinafter Schoenberg.

As per claims 1 and 16, Martin discloses a computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility (Martin, Figs. 1, 4 and 5.), the method comprising: 
monitoring the patient with real-time monitoring equipment that captures physiological data from which is determined actual physical patient condition (Martin discloses directly monitoring a patient’s physiological state with real time equipment to store and present that information according to various rulesets, see paragraphs 27-28, 71, and Fig. 1 #100 and 105, and Fig. 5. Patient’s actual physical conditions are determined from the captured data, which is then used to present a dashboard associated with that condition, see Fig. 4 #440-450.); 
	identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the condition, wherein the groups each represent multiple aspects about the patient (Martin discloses directly monitoring a patient’s physiological state with real time equipment to store and present that information according to various rulesets, see paragraphs 27-28, 71, and Fig. 1 #100 and 105, and Fig. 5. Patient’s actual physical conditions are determined from the captured data, which is then used to present a dashboard associated with that condition, see Fig. 4 #440-450. Martin determines a plurality of groups of patient-related data that is relevant to various patient conditions, see dashboard rules and editing function, of Figs. 8-10. Based on the determined patient conditions, the system uses the rules to determine which data groups comprising a plurality of parameters relevant to the patient conditions are needed for display, see paragraphs 27-29. The data is selected based on the current relevance to the viewer, the patient, and the patient condition, see paragraphs 29-31, 35 and 36. Data is relative to patient condition depending on how patient data parameters relate to various thresholds, or scores, for the parameters, see scores of Figs. 6 and 9, using set heuristic rules.); 
	extracting, with a data extractor of the computer system programmed to identify relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups (Martin extracts the data parameters corresponding to the determined data needed for the determined patient conditions, as shown in dashboard display of Fig. 3b.); 
	analyzing the subset of parameters to determine whether one or more indicia of organ failure is present (Martin, the system analyzes the data corresponding to rules to determine if a patient is undergoing a given pre-identified condition, including heart attacks, which would be an indication of organ [heart] failure, see paragraphs 29-31, 35, 85, 93 and Figs. 4 and 7.);
	grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups (Parameters are grouped into various sets based on their relevance to the patient condition, see dashboard rules and editing function, of Figs. 8-10. The office notes that a subset of a set comprising the whole set is still a subset.); 
	providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the actual physical patient condition, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the actual physical patient condition; (Martin displays real time parameters of data of the patient in the dashboard determined based on the patient’s determined actual physical patient groups being displayed in a position relative to each other.);
periodically repeating the monitoring, identifying, extracting, analyzing, grouping and providing steps (System of Martin is operative to run continuously on monitored patient, see Fig. 1, 4, 5 and 7.); 
upon determination that one or more indicia of organ failure is present, changing a display mode of individual ones of the groups so as to provide targeted information corresponding to determined organ failure, and to deprecate other previously displayed information (Martin, Fig. 4, if a patient does not have an identified condition, the system displays the default dashboard. Once the system determines that the patient is experiencing a pre-identified condition, it displays targeted information corresponding to that condition, which results in the deprecation of unnecessary data, see Fig. 4 #430-450, and paragraphs 63-65, 67-69. At least one potential monitored condition is a heart attack, see paragraphs 85 and 93. As Martin is displaying new groups of data, previously displayed groups of data that are not displayed would be deprecated.); and
in response to changing the display mode, displaying needed information (Dashboard enabled to display information needed to determine what orders to enter, see paragraph 31.).

Martin fails to explicitly disclose:
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.

Schoenberg teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system (Schoenberg provides an interface for a caregiver to input treatment orders, which are logged by the system, see C5L35-51) in order to provide “information systems which can receive patient data and information from various sources and can display such information in a variety of easily understood formats for use by members of a medical team in a hospital clinic or office” (Schoenberg, C1L17-22.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of Martin with providing an interface for entering, storing and executing order information, as taught by Schoenberg, in order to arrive at a patient data processing system that can provide “information systems which can receive patient data and information from various sources and can display such information in a variety of easily understood formats for use by members of a medical team in a hospital clinic or office” (Schoenberg, C1L17-22.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary 


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
	1, 16.	data extractor of the computer system programmed to identify relevant data for the patient in the extracting limitation (the extractor is programmed to do something, but never positively does it.).

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 4, 8, 12, 13 and 15, Martin/Schoenberg discloses claim 1, respectively, as detailed above. Martin/Schoenberg further discloses:
4. 	wherein analyzing the subset of parameters comprises determining whether mean arterial blood pressure, dopamine, norepinephrine or epinephrine are higher or lower than thresholds associated with a stored score (Martin monitors blood pressure and compares it to threshold scores, see paragraph 47 and Figs. 6 and 9.); 
18. 	wherein analyzing the subset of parameters comprises determining whether mean arterial blood pressure, dopamine, norepinephrine or epinephrine are higher or lower than thresholds associated with fixed heuristic rules (Martin monitors blood pressure and compares it to threshold scores using rules, see paragraph 47 and Figs. 6 and 9.);
12. 	wherein periodically repeating the monitoring, identifying, extracting, analyzing, grouping and providing steps comprises at least one of capturing updated physiological data on the order of every second, extracting a subset of parameters on the order of every few minutes and displaying an updated organ status every 15 minutes (Martin updates and displays accessed data in real time, see paragraph 47.);
13. 	identifying a plurality of subset groups of parameters, wherein each of the plurality of subset groups is directed to a particular caregiver level and differs from other parameters within other subset groups of parameters (Preferred dashboards with particular parameters may be based on caregiver roles or identities, which would comprise caregiver levels, see paragraphs 29-31, 35 and 36.); and
15. 	wherein the providing comprises displaying an organ status in a summary area of a visual display (Schoenberg, Figs. 2A and 2B.), and the method further comprises: displaying a clinical information package in another area of the visual display that displays different parameter values for different organs or organ groups with a graphic identifying each particular organ or organ group (Schoenberg, Figs. 2A and 2B, the Office notes that text is a graphic.), and 
displaying a syndrome detection advisor in another area of the visual display that lists a plurality of medical syndromes for the patient and statuses of each of the plurality of medical syndromes (Martin discloses identification and display of patient conditions, see Fig. 6.).


Claims 2, 8, 17 and 19 are rejected under 35 U.S.C. 103(a) as being obvious over Martin/Schoenberg, further in view of Bardy (U.S. PG-Pub 2004/0039605 A1), hereinafter Bardy.

As per claims 2, 8, 17 and 19, Martin/Schoenberg discloses claims 1 and 16, respectively, as detailed above. Martin/Schoenberg further discloses:
	2, 8, 17, 19.	wherein analyzing the subset of parameters comprises determining whether a parameter measurement is lower or higher than a threshold associated with a stored score or fixed heuristic rules (Martin considers multiple parameters in determining whether a heuristic threshold rule has been triggered as compared to a score, see paragraphs 27-29. The data is selected based on the current relevance to the viewer, the patient, and the patient condition, see paragraphs 29-31, 35 and 36. Data is relative to patient condition depending on how patient data parameters relate to various thresholds, or scores, for the parameters, see scores of Figs. 6 and 9, using set heuristic rules.).


2, 17.		lactate measurement; and
8, 9, 19.	ST segment of cardiovascular sinus rhythm or levels of troponin.

Bardy teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide consideration of lactate measurements, ST segment of cardiovascular sinus rhythm or levels of troponin (Bardy, paragraphs 53 and 58.) because to do so would provide “a system and method should be capable of monitoring objective ‘hard’ physiological measures and subjective ‘soft’ quality of life and symptom measures and correlating the two forms of patient health care data to order, prioritize and identify disorders and disease” (Bardy, paragraph 9).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings of Martin/Schoenberg directed to an intelligent patient dashboard with Bardy’s consideration of lactate measurements, ST segment of cardiovascular sinus rhythm or levels of troponin because to do so would result in an intelligent patient dashboard that is “capable of monitoring objective ‘hard’ physiological measures and subjective ‘soft’ quality of life and symptom measures and correlating the two forms of patient health care data to order, prioritize and identify disorders and disease” (Bardy, paragraph 9). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).




Claim 14 is rejected under 35 U.S.C. 103(a) as being obvious over Martin/Schoenberg, further in view of Cohen et al. (U.S. Patent 7,627,334 B2), hereinafter Cohen.

As per claim 14, Martin/Schoenberg discloses claim 13, as detailed above. Martin/Schoenberg further discloses the determination and use of a caregiver's level in displaying contextual information to that caregiver, as shown above (Schoenberg, Figures 3A and 3B) and displaying the identified plurality of subset groups of parameters directed to the determined caregiver level (Martin, Caregiver level determined based on self-identification, see paragraphs 29-31, 35 and 36.).

Martin/Schoenberg fails to explicitly disclose detecting a presence of an electronic caregiver beacon, determining a caregiver level corresponding to a caregiver associated with the beacon.

Cohen teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide detecting a presence of an electronic caregiver beacon (Cohen, Fig. 8 #810), determining a caregiver level corresponding to a caregiver associated with the beacon (Cohen, Fig. 6 #610 and 620. Cohen discloses the determination of a caregiver's identity. 

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings of Martin/Schoenberg directed to an intelligent patient dashboard with Cohen’s determination of a caregiver level corresponding to an electronic beacon detected in proximity to an interactive display, because to do so would result in an intelligent patient dashboard system that was able to reduce the “near chronic state of information overload” (Cohen, Col. 1, lines 26-27) by “the management and display of context relevant information” and by delivering such information “to users in a form such that information important to each user is immediately available without requiring users to navigate through multiple documents, pages or screens” (Cohen, Col. 3, lines 4-13), thereby increasing the efficiency and reducing the error rate of providers of health care services. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 20 is rejected under 35 U.S.C. 103(a) as being obvious over Martin/Schoenberg, further in view of Townsend et al. (U.S. PG-Pub 2006/0100743 A1), hereinafter Townsend.

As per claim 20, Martin/Schoenberg discloses claim 16, detailed above. Martin/Schoenberg further disclose wherein analyzing the extracted data subset comprises comparing parameters and fluid balance to thresholds associated with the fixed heuristic rules (Martin considers multiple parameters in determining whether a heuristic threshold rule has been triggered as compared to a score, see paragraphs 27-29. The data is selected based on the current relevance to the viewer, the patient, and the patient condition, see paragraphs 29-31, 35 and 36. Data is relative to patient condition depending on how patient data parameters relate to various thresholds, or scores, for the parameters, see scores of Figs. 6 and 9, using set heuristic rules. Schoenberg discloses consideration of fluid balance, see C7L24-33.).

Martin/Schoenberg fails to explicitly disclose considering urine output and creatine levels.

Townsend discloses consideration of urine output and creatine levels (Townsend, Abstract and paragraphs 8, 14-16, 44, 58, 66) within an automated real-time acute renal failure detection system (Townsend, Title.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings of Martin/Schoenberg directed to an intelligent patient dashboard with Townsend’s consideration of urine output and creatine levels, 


Response to Arguments

Applicant’s arguments filed 17 October 2021 concerning the rejection of all claims under 35 U.S.C. 112 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 112, the Applicant argues on pages 9-10 that Figures 3G and 3H of the Application disclose the limitations that the Office has rejected as new matter.

 [0050] FIG. 3G shows an organ failure detection screen area. Zone 1 is an organ identifier. Zone 2 shows organ failure detection rules (using SOFA score). Zone 3 shows organ failure detection status from a DUM database. Zone 4 shows an organ failure score calculation, and zone 5 shows an organ failure score (from SOFA scoring system).

[0051] FIG. 3H shows a syndrome detection screen area. Zone 1 shows a primary syndrome detected, while zone 2 shows secondary syndrome identifiers. Zone 3 shows key components for recognition of the syndrome. Zone 4 shows: (a) detection status (1=present, 0=not present); (b) secondary rule used when combination of triggers are required to activate a syndrome advisory. Zone 5 shows the value to be displayed in association with a syndrome advisory. This notifies a physician of AWARE detection of specific components of a syndrome. And zone 6 shows a syndrome advisory. This notifies the physician which of the potential causes of the primary syndrome have been detected.


    PNG
    media_image1.png
    517
    741
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    730
    media_image2.png
    Greyscale


The Office disagrees that the figures or specification provide support for: 
4, 18. 	Epinephrine, norepinephrine, mean arterial blood pressure; dopamine (Fig. 3G indicates DO, which is clearly distinct from listed dopamine and listed “D”, or why list D, DO and dopamine on same figure?);– how do the rules and scoring work? What is D, DO, N, NE or MAP?); and
8, 19. 	cardiovascular sinus rhythm, troponin levels.

The only possible support is in the figures, which don’t support all of the above in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Further, the Applicant has not addressed the indicated issues with the Figures, such as: Fig. 3G indicates DO, which is clearly distinct from listed dopamine and listed “D”, or why list D, DO and dopamine on same figure?

Accordingly, the rejection is upheld.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 10-11 that none of the cited references discloses all of the limitations as claimed. 

The Office respectfully disagrees. Please see the new analysis of the claims, above, where Martin and Schoenberg disclose the claimed limitations.

To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited references, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Martin, Levine, Schoenberg, Townsend, Cohen, Bardy and AAPA, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (14 May 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
18 November 2021